Exhibit 10.1

 

TRANSITION AND SEPARATION AGREEMENT

 

This Transition and Separation Agreement (“Agreement”) is entered into by and
between David Fein (“Employee”) and Proto Labs, Inc. (the “Company”), effective
as of May 8, 2019 (the “Effective Date”).

 

RECITALS

 

A.     Employee is employed by the Company.

 

B.     Employee and the Company are parties to an Employee Non-Disclosure and
Inventions Assignment Agreement dated as of December 19, 2016 (the
“Non-Disclosure Agreement”) and a Non-Competition Agreement dated as of December
19, 2016 (the “Non-Compete”) (collectively, the “Continuing Agreements”).

 

C.     Employee and the Company are parties to a Severance Agreement dated as of
December 19, 2016 (the “Severance Agreement”).

 

D.     Employee has announced his desire to resign from the Company, and the
Company and Employee have agreed that, subject to the terms and conditions of
this Agreement, Employee’s employment with the Company will terminate effective
as of May 31, 2019 (the “Anticipated Separation Date”).

 

E.     Employee and the Company have agreed to conclude their employment
relationship amicably, but mutually recognize that such a relationship may give
rise to potential claims or liabilities.

 

F.     Employee and the Company desire to resolve all of Employee’s potential
claims on the terms set out in this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and provisions contained
in this Agreement and the Release referred to below, Employee and the Company,
intending to be legally bound, agree as follows:

 

AGREEMENT

 

1.           Employment During the Transition Period.

 

(a)     Transition Period. Subject to the terms and conditions of this
Agreement, Executive and the Company agree that Employee’s employment with the
Company will continue from the period commencing on the Effective Date and
continuing until the earlier of (i) the Anticipated Separation Date, or (ii) the
date on which Employee’s employment is terminated under Section 1(b) (the
“Transition Period”). The effective date of the termination of Employee’s
employment with the Company for any reason shall be the date on which a
“separation from service” has occurred for purposes of Section 409A of the
Internal Revenue Code and the regulations and guidance thereunder (the “Code”)
and is referred to herein as the “Separation Date.” Unless Employee’s employment
is terminated before the Anticipated Separation Date as a result of Employee’s
death or the Company terminating Employee’s employment for Cause (as defined in
the Severance Agreement) based on actions of Employee occurring after the
Effective Date, Employee’s termination of employment with the Company will be
effective as of the Anticipated Separation Date.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Early Termination. Employee will not terminate Employee’s employment
before the Anticipated Separation Date. Company will not terminate Employee’s
employment before the Anticipated Separation Date for any reason other than
Cause (as defined in the Separation Agreement). If, prior to the Anticipated
Separation Date, Company terminates Employee’s employment for Cause, or Employee
breaches this Agreement by terminating Employee’s employment before the
Anticipated Separation Date, then Employee’s sole entitlement will be
compensation that has been earned but not paid to Employee as of the Separation
Date and Employee will not be eligible to receive the Severance Benefits (as
defined below).

 

2.           Compensation and Benefits During the Transition Period.

 

(a)     Compensation. While Employee is employed by the Company during the
Transition Period, the Company will continue to pay Employee the same base
compensation Employee received immediately prior to the Effective Date, payable
according to the Company’s regular payroll schedule (the “Transition
Compensation”). The Transition Compensation will be subject to all legally
required and authorized withholdings.

 

(b)     Benefits. While Employee is employed by the Company during the
Transition Period, Employee shall remain eligible to participate in all employee
benefit plans and programs generally available from time to time to employees of
the Company, to the extent that Employee meets the eligibility requirements for
each individual plan or program and subject to the provisions, rules, and
regulations of, or applicable to, the plan or program. The Company provides no
assurance as to the adoption or continuation of any particular employee benefit
plan or program during the Transition Period.

 

(c)      Expenses. The Company shall reimburse Employee for all reasonable and
necessary out-of-pocket business expenses incurred by him in the performance of
his duties and responsibilities for the Company during the Transition Period,
subject to the Company’s normal policies and procedures for expenses
verification and documentation.

 

(d)     No Additional Compensation. Except as set forth in Sections 2(a), 2(b)
and 2(c), Employee will not be eligible to receive any other form of
compensation of any kind during the Transition Period.

 

3.          Duties and Authority. During the Transition Period, the Company
agrees that Employee will not be required to report to work or attend any
internal or external work-related functions, and Employee agrees that all of
Employee’s work-related activities will be coordinated through the Company’s
Chief Executive Officer or Vice President of Human Resources. During the
Transition Period, Employee will remain available, on a full-time basis, to
assist with the transition of Employee’s work, and perform other, similar tasks
as may be reasonably assigned by the Company. Employee shall follow all
applicable policies and procedures previously adopted by the Company or adopted
by the Company during the Transition Period, and shall not engage in any
activity during the Transition Period that is detrimental or is reasonably
likely to be detrimental to the Company’s best interests or that violates the
terms of this Agreement or the Continuing Agreements. Provided Employee’s
employment with the Company ends on the Anticipated Separation Date as
contemplated by this Agreement, Proto Labs will respond to any employment
reference request or verification by disclosing Employee’s dates of employment
with Proto Labs, title, and that Employee voluntarily resigned from employment
with Proto Labs effective May 31, 2019.

 

2

--------------------------------------------------------------------------------

 

 

4.          Affirmation of the Continuing Agreements. Employee acknowledges
entering into the Continuing Agreements, both as a condition of initial
employment with the Company, and hereby reaffirms his commitments and
obligations thereunder (the “Continuing Obligations”). Employee further
acknowledges that he has copies of the Continuing Agreements, that he has
reviewed the Continuing Agreements again before signing this Agreement and that
he understands all of the Continuing Obligations. Employee acknowledges the
Company’s right to enforce the Continuing Obligations in the event of Employee’s
non-compliance or threatened non-compliance with the Continuing Obligations and
Employee waives any argument that the Continuing Obligations are unenforceable
for lack of consideration or on any other grounds.

 

5.           Severance Benefits.

 

(a)     Separation on the Anticipated Separation Date. Subject to the conditions
in Section 5(b), if Employee’s employment with the Company terminates on the
Anticipated Separation Date per the terms of this Agreement, then:

 

 

i.

the Company will pay to Employee an amount equal to one (1) times Employee’s
annual base salary as of the Effective Date ($367,710.00), less applicable
withholdings, payable over twelve (12) regularly scheduled payroll periods in
accordance with the Company regular payroll cycle immediately following the
Separation Date, provided, however, that any payments that otherwise would be
payable on the Company’s regular payroll dates between the Separation Date and
the expiration of the 15-day rescission period identified in the Release (as
defined below) will be delayed until the Company’s first regular payroll date
that is at least five (5) days after the expiration of the 15-day rescission
period and included with the installment payable on such payroll date;

 

 

ii.

the Company will pay to Employee the amount of $45,000.00, less applicable
withholdings, payable as a lump sum on the Company’s first regular payroll date
that is at least five (5) days after the expiration of the 15-day rescission
period identified in the Release;

 

 

iii.

if Employee was enrolled in a group health plan (e.g., medical, dental, or
vision plan) sponsored by the Company immediately prior to the Separation Date,
and if Employee (or Employee’s eligible dependents) timely elects to continue
such coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(together with any state law of similar effect, “COBRA”), the Company will pay
to the insurance carrier(s) its share of the premiums due for Employee and
Employee’s eligible dependents for twelve (12) months following the Separation
Date or until such earlier time as Employee and/or Employee’s eligible
dependents are no longer eligible for COBRA coverage; and

 

3

--------------------------------------------------------------------------------

 

 

 

iv.

A pro rata portion of the time-based equity awards identified in Exhibit A
hereto otherwise scheduled to next vest on February 13, 2020 (subject to
Employee remaining employed through such date) shall vest effective as of the
Separation Date, as set forth in Exhibit A.

 

The benefits described in Section 5(a)(i)-(iv) are referred to collectively for
purposes of this Agreement as the “Severance Benefits”. Employee expressly
acknowledges that, except with respect to pro rata vesting of certain equity
awards in accordance with Section 5(a)(iv) above and Exhibit A hereto, all of
Employee’s equity-related rights shall subject to the applicable equity-related
award agreements between Employee and the Company and are unaffected by the
terms of this Agreement or the Release (collectively, the “Separation
Documents”).

 

(b)     Conditions. Employee’s receipt of any of the Severance Benefits under
Section 5(a) is subject to Employee’s satisfaction of the following conditions:
(i) Employee has signed this Agreement; (ii) Employee has signed a Release
Agreement substantially in the form as attached to this Agreement as Exhibit B
(the “Release”) within the consideration period identified in the Release; (iii)
Employee has not rescinded the Release within the rescission period set forth in
the Release; and (iv) Employee has not breached any of his obligations under
this Agreement or the Continuing Agreements.

 

6.          Return Of Property. Upon the Separation Date, or at any earlier time
upon request from the Company, Employee shall deliver promptly to the Company
all the Company property that are in Employee’s possession or under Employee’s
control, including without limitation any computers, cellular telephones, credit
cards, keys, records, files, documents, data, computer disks and other computer
storage media.

 

7.          Entire Agreement. The Separation Documents, together with the
Continuing Agreements and any equity-related award agreements between Employee
and the Company (each of which shall remain in effect in accordance with its
terms), constitute the entire agreement between the parties with respect to the
subject matter of the Separation Documents, including the termination of
Employee’s employment with the Company, and the Company and Employee agree that
there were no inducements or representations leading to the execution of the
Separation Documents except as stated in the Separation Documents. Executive
specifically acknowledges and agrees that the Severance Agreement is terminated
in its entirety and of no further effect as of the Effective Date.

 

8.          Amendment. This Agreement may be amended only by a writing that is
signed by Employee and the Company.

 

9.          Assignment. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon its agents,
employees, successors, assigns, heirs, attorneys, trustees, estates and
representatives. The rights and obligations of Employee under this Agreement
shall not be subject to transfer or assignment by Employee without the written
consent of the Company.

 

4

--------------------------------------------------------------------------------

 

 

10.        Time to Consider the Agreement and its Exhibits; Consultation with an
Attorney. Employee acknowledges that he has had adequate time to review and
consider the Agreement and its Exhibits before executing this Agreement.
Employee further acknowledges that he has consulted with an attorney of his
selection before executing this Agreement. Employee is signing this Agreement
voluntarily, and he intends this Agreement to be legally binding.

 

11.         Governing Law; Jurisdiction. The Separation Documents shall be
interpreted and construed in accordance with the laws of Minnesota (without
regard to conflict of laws principles). Any legal action related to or arising
out of the Separation Documents shall be commenced exclusively in a state or
federal court in Minnesota. The parties hereby consent to jurisdiction in the
state or federal courts located in Minnesota and waive any defense based on lack
of jurisdiction or inconvenient forum.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------

 

 

 

Dated: May 8, 2019 /s/ David Fein   David Fein             Dated: May 10, 2019
PROTO LABS, INC.               By: /s/ Victoria M. Holt         Its: President
and Chief Executive Officer

 

6

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

Grant Date

Grant ID

Grant Type

Grant Price

Outstanding (as of the Effective Date)

Amount Vesting on May 31, 2019

12/19/2016

654

NQ

$54.20

3,835

225

12/19/2016

655

RSU

$0.00

1,110

108

2/13/2017

667

RSU

$0.00

3,858

377

2/13/2017

658

NQ

$58.35

4,535

266

2/12/2018

927

NQ

$105.75

2,682

197

2/12/2018

933

RSU

$0.00

1,756

171

2/11/2019

1321

NQ

$104.99

2,670

195

2/11/2019

1330

RSU

$0.00

2,358

173

 

A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

RELEASE AGREEMENT

 

Background

 

I.           I (David Fein) was employed by Proto Labs until the separation of
my employment effective May 31, 2019 (my “Separation Date”).

 

II.         Proto Labs has offered to provide me certain Consideration (as
defined below) subject to the terms and conditions of this Release Agreement
(“Release”).

 

III.       It is my desire to accept the Consideration offered by Proto Labs in
exchange for me agreeing to be bound by the terms of this Release and the
Agreement (as defined below) and satisfying the terms and conditions identified
in this Release, and to resolve all issues between me and the Company as set
forth in this Release.

 

Agreements and Representations

 

Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

 

 

A.

I, me, and my means me (David Fein) and anyone who has or obtains any legal
rights or claims through me.

 

 

B.

Proto Labs means Proto Labs, Inc., any entity related to Proto Labs, Inc. in the
present or past (including without limitation, its predecessors, parents),
subsidiaries, members, affiliates, and divisions) and any successors of Proto
Labs, Inc.

 

 

C.

Company means Proto Labs; the present and past officers, directors, members,
committees, shareholders (together with any officers, partners, managers
members, employees, agents and affiliates of any such shareholder), and
employees of Proto Labs; any company providing employment or employee benefit
services to Proto Labs in the past or present; any company providing insurance
to Proto Labs in the present or past; the present and past employee benefit
plans sponsored or maintained by Proto Labs (other than multiemployer plans) and
the present and past fiduciaries of such plans; the attorneys for Proto Labs;
and anyone who acted on behalf of Proto Labs or on instructions from Proto Labs.

 

 

D.

Agreement means the Transition and Separation Agreement between me and Proto
Labs I signed on May 8, 2019.

 

 

E.

Continuing Agreements means the Employee Non-Disclosure and Inventions
Assignment Agreement between me and Proto Labs effective December 19, 2016 and
the Non-Competition Agreement between me and Proto Labs effective December 19,
2016.

 

B-1

--------------------------------------------------------------------------------

 

 

 

F.

Consideration means the Severance Benefits, as defined in the Agreement.

 

 

G.

My Claims means all of my rights that I now have to any relief of any kind from
the Company, including without limitation:

 

 

1.

all claims arising out of or relating to my employment with Proto Labs or the
termination of that employment;

 

 

2.

all claims arising out of or relating to the statements, actions, or omissions
of the Company;

 

 

3.

all claims arising out of or relating to any agreements (whether express or
implied) to which I and the Company are parties;

 

 

4.

all claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under any federal, state,
or local statute, ordinance, or regulation, including without limitation, claims
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act and the ADA Amendments Act, the Rehabilitation Act of 1973, the Age
Discrimination in Employment Act, 42 U.S.C. § 1981, the Employee Retirement
Income Security Act, the Family Medical Leave Act, the Lilly Ledbetter Fair Pay
Act of 2009, the Worker Adjustment and Retraining Notification Act, the Fair
Credit Reporting Act, the Genetic Information Nondiscrimination Act, the
Minnesota Human Rights Act, Minnesota Statutes Chapter 181, and workers’
compensation non-interference or non-retaliation statutes (such as Minn. Stat. §
176.82);

 

 

5.

all claims for alleged wrongful discharge; breach of contract; breach of implied
contract; failure to keep any promise; breach of a covenant of good faith and
fair dealing; breach of fiduciary duty; estoppel; defamation; infliction of
emotional distress; fraud; misrepresentation; negligence; harassment;
retaliation or reprisal; constructive discharge; assault; battery; false
imprisonment; invasion of privacy; interference with contractual or business
relationships; any other wrongful employment practices; and violation of any
other principle of common law;

 

 

6.

all claims for compensation of any kind, including without limitation, bonuses,
commissions, equity awards or equity-based compensation in any form, vacation
pay, perquisites, and expense reimbursements;

 

 

7.

all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;

 

 

8.

all claims that a past unlawful decision has or has had a continuing effect on
my compensation; and

 

B-2

--------------------------------------------------------------------------------

 

 

 

9.

all claims for attorneys’ fees, costs, and interest.

 

However, My Claims do not include (i) any claims for unemployment benefits, (ii)
any claims I have to any amounts under Proto Labs’ 401(k) plan, (iii) any claims
I have under any equity-related award agreements between me and Proto Labs, (iv)
any claims that the law does not allow to be waived, or (v) any claims that may
arise after the date on which I sign this Release.

 

Agreement to Release My Claims. I will receive the Consideration from Proto Labs
if I sign the Agreement and I sign and do not rescind this Release as provided
below. I understand and acknowledge that this Consideration is in addition to
anything of value that I would be entitled to receive from Proto Labs if I did
not sign the Agreement and this Release or if I rescinded this Release. In
exchange for that Consideration I give up and release all of My Claims. I will
not make any demands or claims against the Company for compensation or damages
relating to My Claims. The Consideration that I am receiving is a fair
compromise for the release of My Claims. Furthermore, I understand and agree
that, with the exception of money provided to me by a governmental agency as an
award for providing information, I am not entitled to receive any money or other
relief in connection with My Claims, regardless of who initiated or filed the
charge or other proceeding.

 

No Other Rights To Compensation. I understand and acknowledge that, except as
provided in this Release, and subject to the terms and conditions of this
Release, the Company is not obligated to make any payments to me of any kind and
does not have any other outstanding obligations to me under any agreement or
arrangement between me and the Company or under any Company plan or policy.

 

Additional Agreements and Understandings. Even though Proto Labs will provide
Consideration for me to settle and release My Claims, Proto Labs does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims.

 

Affirmation of My Obligations Under the Agreement and the Continuing Agreements.
I acknowledge entering into the Agreement, and that my receipt of the
Consideration is contingent on, among other things, my signing the Agreement. I
affirm my understanding of, and commitment to abide by, all of my obligations
under the Agreement and the Continuing Agreements that survive the Separation
Date.

 

No Unlawful Restriction. I understand and agree that nothing in the Agreement or
this Release is intended to or will: (a) impose any condition, penalty, or other
limitation on my rights to challenge this Release; (b) constitute an unlawful
release of my rights; or (c) prevent or interfere with my ability or right to
provide truthful testimony if under subpoena to do so, to file any charge with
or participate in any investigation or proceeding before the U.S. Equal
Employment Opportunity Commission or any other federal, state or local
governmental agency, or to respond to a subpoena, court order or as otherwise
provided by law.

 

B-3

--------------------------------------------------------------------------------

 

 

Cooperation. In partial consideration for the Consideration being paid to me in
connection with this Release, to the fullest extent permitted by law, I agree to
cooperate with the Company’s reasonable requests, subject to my own
availability, in: (a) providing information; (b) resolving questions; or (c)
transitioning any responsibilities of information, pertaining to any matters
which arose during my employment by Proto Labs about which I have or may have
knowledge of the underlying facts or for which I had responsibility during my
employment with Proto Labs.

 

Return Of Property. I represent that I have delivered to Proto Labs all Company
property that was previously in my possession or under my control, including
without limitation any computers, cellular telephones, credit cards, keys,
records, files, documents, data, computer disks and other computer storage
media.

 

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release. My decision whether to sign this Release is my own voluntary
decision made with full knowledge that the Company has advised me to consult
with an attorney.

 

Period to Consider the Release. I understand that I have twenty-one (21) days
after the day I receive this Release or my Separation Date, whichever is later,
to consider whether I wish to sign this Release. If I sign this Release before
the end of the 21-day consideration period, it will be my voluntary decision to
do so because I have decided that I do not need any additional time to decide
whether to sign this Release. I also agree that any changes made to this Release
before I sign it, whether material or immaterial, will not restart the 21-day
consideration period.

 

My Right to Rescind this Release. I understand that I may rescind this Release
at any time within fifteen (15) days after I sign it, not counting the day upon
which I sign it. This Release will not become effective or enforceable unless
and until the 15-day rescission period has expired without my rescinding it.

 

Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver this Release, after I have signed and dated it, to Proto
Labs by hand or by mail within the 21-day period that I have to consider this
Release. To rescind my acceptance, I must deliver a written, signed statement
that I rescind my acceptance to Proto Labs by hand or by mail within the 15-day
revocation period. All deliveries must be made to Proto Labs at the following
address:

 

Proto Labs, Inc.

Attn: Renee Conklin, Vice President of Human Resources

5540 Pioneer Creek Drive

Maple Plain, MN 55359 

 

If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be (1) postmarked within the period stated above; and (2) properly
addressed to Proto Labs at the address stated above.

 

Entire Agreement. The Agreement, the Continuing Agreements and this Release
constitutes the entire agreement between me and the Company with respect to the
subject matter of the Agreement, the Continuing Agreements and this Release,
including the termination of my employment with the Company, and I agree that
there were no inducements or representations leading to the execution of this
Release except as stated in the Agreement and this Release. For avoidance of
doubt, this Release does not modify or supersede any of the terms of the
Agreement or the Continuing Agreements that survive the Separation Date, each of
which will remain in full force and effect in accordance with the terms of the
Agreement.

 

B-4

--------------------------------------------------------------------------------

 

 

Amendment. This Release may be amended only by a writing that is signed by me
and an authorized representative of Proto Labs.

 

Waiver. No term or condition of this Release shall be deemed to have been waived
except by a statement in writing signed by the party against whom the
enforcement of the waiver is sought. The waiver by the Company of the breach or
nonperformance of any provision of this Release by me will not operate or be
construed as a waiver of any future breach or nonperformance under any such
provision of this Release.

 

Governing Law and Jurisdiction. This Release shall be governed by and
interpreted in accordance with the laws of the State of Minnesota, without
regard to conflicts of law provisions. Minnesota state or federal courts will
have personal and subject-matter jurisdiction over any litigation arising out of
or relating to this Release. Any action involving claims for interpretation,
breach or enforcement of this Release shall be brought in such courts. I consent
to personal jurisdiction over me in the state and/or federal courts of Minnesota
and hereby waive any defense of lack of personal jurisdiction or inconvenient
forum.

 

Heirs, Successors, and Assigns. This Release shall be binding upon me and my
heirs, administrators, representatives, or executors, and upon Proto Labs’
successors or assigns. No assignment of this Release may be made by me, and any
such purported assignment shall be null and void. Proto Labs may assign its
rights or obligations under this Release to any successor or assign of Proto
Labs without further consent by me.

 

Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims. In case any one or
more of the provisions of this Release is determined invalid, illegal, or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained in this Release will not in any way be affected
or impaired thereby.

 

My Representations. I am legally able and entitled to receive the Consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Proto Labs. No child support orders, garnishment orders, or
other orders requiring that money owed to me by Proto Labs be paid to any other
person are now in effect.

 

I represent and confirm that, other than the Consideration (which is payable to
me pursuant to the terms of the Agreement and this Release), I have been fully
paid for all wages, overtime, commissions, bonuses, and other compensation that
I have earned through my employment with Proto Labs or that were due to me in
connection with the termination of that employment.

 

B-5

--------------------------------------------------------------------------------

 

 

I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in this Release or the Agreement. I am
voluntarily releasing My Claims against the Company. I intend this Release to be
legally binding.

 

 

Dated:             David Fein

 

B-6